FILED
                            NOT FOR PUBLICATION                              JAN 05 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50535

               Plaintiff - Appellee,              D.C. No. 5:07-cr-00118-SGL

  v.
                                                  MEMORANDUM *
CESAR DORADO-AVILA, a.k.a. Cesar
Avila,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Cesar Dorado-Avila appeals from the 60-month sentence imposed following

his guilty-plea conviction for being an illegal alien found in the United States

following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.

         Dorado-Avila contends the district court plainly erred by imposing

conditions of supervised release concerning drugs and alcohol. It was not plain

error for the district court to impose a mandatory condition of supervised release

requiring Dorado-Avila to refrain from unlawful use of a controlled substance and

submit to drug testing, see 18 U.S.C. § 3563(a)(5); United States v. Carter, 159

F.3d 397, 399-400 (9th Cir. 1998), or to impose a standard discretionary condition

requiring Dorado-Avila to refrain from excessive use of alcohol or the use,

possession, distribution or administration of controlled substances without a

prescription, see 18 U.S.C. § 3563(b)(7). Any error regarding these conditions

“did not seriously affect the fairness, integrity, or public reputation of the judicial

proceedings.” See United States v. Maciel-Vasquez, 458 F.3d 994, 996 (9th Cir.

2006).

         In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to section 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to section 1326(b)).

         AFFIRMED; REMANDED to correct judgment.


                                            2                                     09-50535